EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pablo Tseng (Reg. #74978) on 1/27/2022.
	The claims have been amended as follows:
1.	(Currently Amended) A computer-implemented method for recording, compiling and displaying user reviews of a consumable product, the method comprising:
providing a user display graph on a user device, said user display graph having an x-axis and a y-axis with a baseline extending from said y-axis along said x-axis wherein said x-axis is divided into a plurality of review categories;
detecting a user input from an input device within said user display graph on said user device;
tracking the movement of said user input on said user device along a path through said plurality of review categories;
measuring a plurality of review points on said path wherein each of said plurality of review points is located within one of said plurality of review categories;
displaying a profile line connecting said plurality of review points along said path;
displaying numerical values representing each of said plurality of review points ;
receiving an inputted consumable product identity;
storing said inputted consumable product identity and said plurality of review points within a database, wherein said database includes for each consumable product, said inputted consumable product identity and a plurality of user review points from a plurality of users for each of said plurality of review categories;
utilizing a processing circuit to generate an average review profile line for each consumable product of all of said plurality of user review points for each of said plurality of review categories; and
displaying said average review profile line on said touch-activated user device.
2.	(Original) The method of claim 1 wherein said user device comprises a touch- activated user device.
3.	(Original) The method of claim 2 wherein said input device is selected from a group consisting of user finger and stylus.
4.	(Original) The method of claim 1 wherein said input device is selected from a group consisting of mouse, digitizer, touchpad, pointing stick, joystick, tracking ball  and light pen.
5.	(Original) The method of claim 1 wherein said baseline extends from a midpoint of said y-axis.
6.	(Original) The method of claim 1 wherein each of said plurality of review points is located at a midpoint of each of said plurality of review categories along said x-	axis intersecting said path.
7.	(Original) The method of claim 1 wherein each of said numerical values corresponds to a distance from said baseline to each of said plurality of review points.
1 wherein each of said plurality of review points is adjustable by detecting said user input at a location on said profile line corresponding to one of said plurality of  review points and tracking  movement of said user input parallel to said y-axis relative to said baseline so as to adjust said profile line.
9.	(Cancelled) 




10.	(Currently Amended) The method of claim [[9]]1 further comprising displaying a range for each consumable product corresponding to all of said plurality of user review points for each of said plurality of review categories.
11.	(Original) The method of claim 10 wherein said range extends between minimum and maximum values of said plurality of user review points for each of said plurality of review categories.
12.	(Original) The method of claim 10 wherein said range is calculated as a standard deviation of said plurality of user review points for each of said plurality of review categories.
13.	(Currently Amended) The method of claim [[9]]1 wherein said user device is configured to connect with said processing circuit through a network.
9]]1 wherein said consumable product identity is selected from a plurality of consumable product identities stored within said database.
15.	(Currently Amended) The method of claim [[9]]1 wherein said database is searchable.
16.	(Original) The method of claim 15 wherein said database is searchable by said product identity.
17.	(Original) The method of claim 15 wherein said database is searchable by said average review profile line.
18.	(Currently Amended) A computer-implemented system for recording, compiling and displaying user reviews of a consumable product comprising:
a user device;
an input device;
a CPU;
a network connection;
a database storing a plurality of consumable product identities and a plurality of corresponding user review points from a plurality of users for each of a plurality of review categories;
wherein said user device is in communication with said CPU;
wherein said CPU is configured to access said database;
wherein said user device is configured to display a user display graph, said user display graph having an x-axis and a y-axis with a baseline extending from said y-axis along said x-axis wherein said x-axis is divided into a plurality of review categories;

wherein said CPU is configured to measure a plurality of review  points on said path wherein each of said plurality of review points is located within one of said plurality of review categories;
wherein said CPU is configured to generate a profile line connecting said plurality of review points along said path and to display said profile line on said touch-activated user device; and
wherein said CPU is configured to generate numerical values representing each of said plurality of review points within each of said plurality of review categories and to display said numerical values  on said touch-activated user device;
receiving an inputted consumable product identity;
storing said inputted consumable product identity and said plurality of review points within a database, wherein said database includes for each consumable product, said inputted consumable product identity and a plurality of user review points from a plurality of users for each of said plurality of review categories;
utilizing a processing circuit to generate an average review profile line for each consumable product of all of said plurality of user review points for each of said plurality of review categories; and
displaying said average review profile line on said touch-activated user device.
.
19.	(Original) The system of claim 18 further comprising a network connection.
20.	(Original) The system of claim 19 wherein said user device is in communication with said CPU through said network connection.


	Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: US Patent 10773917(Irizarry) is determined to be the closest art of record. Sedota fails to disclose or imply  a limitation including a “computer-implemented method for recording, compiling and displaying user reviews of a consumable product, the method comprising:
providing a user display graph on a user device, said user display graph having an x-axis and a y-axis with a baseline extending from said y-axis along said x-axis wherein said x-axis is divided into a plurality of review categories;
detecting a user input from an input device within said user display graph on said user device;
tracking the movement of said user input on said user device along a path through said plurality of review categories;
measuring a plurality of review points on said path wherein each of said plurality of review points is located within one of said plurality of review categories;
displaying a profile line connecting said plurality of review points along said path; and
displaying numerical values representing each of said plurality of review points within each of said plurality of review categories;
receiving an inputted consumable product identity;
storing said inputted consumable product identity and said plurality of review points within a database, wherein said database includes for each consumable product, said 
utilizing a processing circuit to generate an average review profile line for each consumable product of all of said plurality of user review points for each of said plurality of review categories; and
displaying said average review profile line on said touch-activated user device.” 

It is noted that none of the cited art teaches this limitation in combination with all other limitations of each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday-Thursday /8:00AM-5PM EST/.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
1/28/2022


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175